Citation Nr: 0816795	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a digestive 
disorder, secondary to pain medication prescribed for a right 
knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the claims of entitlement to 
service connection.

In March 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.  
The transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges entitlement to service connection for a 
right knee disorder as directly related to an in-service 
injury, during basic training.  Additionally, the veteran 
alleges entitlement to service connection for a digestive 
disorder, as secondary to the medication prescribed to manage 
her right knee pain.  

The veteran has testified that during service she slipped 
down a rock side, stepped into a hole, and injured her right 
knee.  In this respect, service medical records note a slip 
and fall injury, in August 1970, to the left knee. The post-
service medical evidence, however, has noted a long history 
of right knee complaints, which the veteran has consistently 
reported to have begun during service.  The Board finds that 
a remand is necessary in order to secure an opinion as to the 
etiology of the veteran's current right knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded an 
appropriate compensation and pension 
examination to determine the nature and 
etiology of any current right knee 
disability.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  
Following the examination, the examiner 
should express an opinion as to whether it 
is as least as likely as not (50 percent 
probability or more) that any current 
right knee disability is related to the 
veteran's period of service.  Any 
indicated studies should be accomplished.  
The complete rationale for any opinion 
expressed should be provided.

2.  Thereafter, the claims should be 
readjudicated on the basis of all relevant 
evidence of record.  If the determination 
remains adverse to the veteran, she and hr 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The record should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Board intimates no opinion, either legal or factual, as 
to any final outcome warranted with regard to any issue.  The 
veteran is informed that any examination requested as a 
result of this REMAND is deemed necessary to evaluate her 
claim.  Any failure without good cause to report for a 
scheduled examination could result in a denial of the claim.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



